234 Ga. 246 (1975)
215 S.E.2d 250
SAMUELS
v.
HOPPER.
29807.
Supreme Court of Georgia.
Submitted April 8, 1975.
Decided April 22, 1975.
John H. Samuels, pro se.
Arthur K. Bolton, Attorney General, for appellee.
UNDERCOFLER, Presiding Justice.
John H. Samuels was indicted and convicted at the April, 1952 term of Effingham Superior Court for the murder of his wife. He was sentenced to life imprisonment. In 1973 he filed an application for habeas corpus. The order denying his application was affirmed by this court. Samuels v. Caldwell, 231 Ga. 31 (200 SE2d *247 137). He filed this subsequent application for habeas corpus and on January 6, 1975, the trial court refused to sanction his application. The appeal is from that judgment. Held:
1. The appellant contends that his grand and traverse juries were unconstitutionally selected and composed and that his trial counsel were ineffective. These questions were raised and decided in the previous appeal and will not be decided again.
2. The appellant in this habeas corpus for the first time contends that he was denied effective assistance of counsel because he was not informed by his court appointed counsel that he had a right to appeal his 1952 conviction.
"All grounds for relief claimed by a petitioner for a writ of habeas corpus shall be raised by a petitioner in his original or amended petition. Any grounds not so raised are waived unless the Constitution of the United States or of the State of Georgia otherwise requires, or any judge to whom the petition is assigned, on considering a subsequent petition, finds grounds for relief asserted therein which could not reasonably have been raised in the original or amended petition." Code Ann. § 50-127 (10) (as amended 1973, pp. 1315, 1316). The present petition raises no grounds which are constitutionally nonwaivable and appellant's present application raises no ground which could not have been raised in the 1973 habeas application. Fuller v. Ricketts, 234 Ga. 104.
The trial court correctly refused to sanction the writ of habeas corpus.
Judgment affirmed. All the Justices concur.